MEMORANDUM **
Eric Jones appeals from the district court’s judgment and challenges the 130-*416month sentence imposed upon remand for resentencing following his guilty-plea conviction for narcotics and weapons offenses, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B)(viii) and (b)(1)(C), and 18 U.S.C. § 922(a)(1) and (d). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Jones contends that the district court procedurally erred by failing to address his mitigating arguments and explain the sentence adequately. The record reflects that the district court considered Jones’s mitigating arguments, which he asserted in his sentencing memorandum and again at the sentencing hearing, and simply found them insufficient to warrant a sentence lower than the one it originally imposed. See Rita v. United States, 551 U.S. 338, 358, 127 S.Ct. 2456, 168 L.Ed.2d 203 (2007). The court’s reasons for the sentence are evident from the record. See id. at 359,127 S.Ct. 2456. We are unpersuaded by Jones’s suggestion that the court’s failure to comment specifically on the 18 U.S.C. § 3553(a) factors shows that it did not consider them. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.2008) (en banc).
Jones next contends that the sentence is substantively unreasonable in light of his mitigating circumstances. The district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007). The above-Guidelines sentence is substantively reasonable in light of the section 3553(a) sentencing factors and the totality of the circumstances, including the nature of the offense. See Gall, 552 U.S. at 51, 128 S.Ct. 586. ■
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provid*416ed by 9th Cir. R. 36-3.